DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “each aperture of the at two apertures is sized to accept a manually manipulatable element of a respective switch of the multi-gang light switch installation; and the multi-gang faceplate wherein the at least two apertures comprises a first aperture and a second aperture; the multi-gang face plate further comprising an attachment area located between the first aperture and the second aperture; and prongs extending rearward from the multi-gang faceplate around one of the apertures, wherein at least one of the prongs is secured to the attachment area.” Therefore claims 1-3 and 6-19 are allowed.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed May 24, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant has amended claim 5 to recite “the multi-gang face plate further comprising an attachment area located between the first aperture and the second aperture; and prongs extending rearward from the multi-gang faceplate around one of the apertures, wherein at least one of the prongs is secured to the attachment area.” Claim 5 was indicated as allowed in the Non-Final office action mailed on January 22, 2021.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847           
/William H. Mayo III/Primary Examiner, Art Unit 2847